Motion for reargument denied. The following phrase in the opinion* “ indexing is no part of the record ” is incorrect. (Real Prop. Law, § 316.)† The laches of the moving party, however, preclude the granting of a reargument; the reason given for failing to move in accordance with rule 19‡ being insufficient to warrant this court in disturbing the decision heretofore made. Present — Lazansky, P. J., Kapper, Carswell, Seudder and Davis, JJ.

 See 230 App. Div. 410, 414.— [Rep.


 Amd. by Laws of 1924, chap. 582.— [Rep.


 See App. Div. Rules, 2d Dept, rule 19.— [Rep.